 Case 2:18-cv-00533-JES-CM Document 10 Filed 10/17/18 Page 1 of 2 PageID 48



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ANNE O’MALLEY-GORDON and
FRANK GORDON,

            Plaintiffs,

v.                                               Case No: 2:18-cv-533-FtM-29CM

THE UNITED STATES OF
AMERICA and FREDERICK
JACKSON,

             Defendants.


                                        ORDER

      This matter comes before the Court upon review of the Applications to Proceed

in District Court Without Prepaying Costs or Fees, construed as Motions to Proceed

In Forma Pauperis.        Docs. 2, 3.   Plaintiffs request leave to proceed in forma

pauperis in this case without the prepayment of the filing fees and costs. Id. After

careful review of Plaintiffs’ Applications and Complaint pursuant to 28 U.S.C. § 1915,

the Court finds Plaintiffs qualify to proceed in forma pauperis.

      ACCORDINGLY, it is

      ORDERED:

      1.     The Applications to Proceed in District Court Without Prepaying Costs

or Fees, construed as Motions to Proceed In Forma Pauperis (Docs. 2, 3), are

GRANTED.

      2.     The Clerk is directed to file all pleadings in this cause without

prepayment of costs, and the United States Marshal, upon receipt of appropriate
 Case 2:18-cv-00533-JES-CM Document 10 Filed 10/17/18 Page 2 of 2 PageID 49



instructions in proper form from Plaintiffs, is directed to effect services of process

without prepayment of costs or fees.

        3.   The Clerk is directed to mail summonses and Marshal 285 forms to

Plaintiffs’ counsel. Plaintiffs shall have THIRTY (30) DAYS from the date of this

Order to prepare and forward the completed service documents, along with sufficient

copies of the Complaint, to the Clerk for service by the United States Marshal.

Failure to provide these documents within this time period will cause the Court to

recommend that this action be dismissed.

        DONE and ORDERED in Fort Myers, Florida on this 17th day of October,

2018.




Copies:
Counsel of record




                                         -2-
